In an action, inter alia, for divorce, the plaintiff wife appeals from (1) an order of the Supreme Court, Nassau County, dated February 7, 1977, which denied «her motion for temporary alimony and counsel fees, and (2) a further order of the same court, dated April 14, 1977, which denied her motion for reargument. Appeal from the order dated April 14, 1977 dismissed, without costs or disbursements. No appeal lies from an order denying a motion to reargue. Order dated February 7, 1977 affirmed, without costs or disbursements. A review of the record on appeal indicates that the denial of plaintiff-appellant’s motion for temporary alimony and counsel fees was not an abuse of discretion. The remedy for any seeming inequity in this case is to proceed to a speedy trial (see La Pommeray v La Pommeray, 56 AD2d 838; Margulies v Margulies, 52 AD2d 567; Thomases v Thomases, 51 AD2d 753). A trial should be held without delay. Margett, J. P., Rabin, Titone and Mollen, JJ., concur.